Citation Nr: 1224930	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus type II with erectile dysfunction or to service-connected arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a Travel Board hearing in August 2009.  A transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in March 2010, at which time it was remanded for an addendum opinion, if by the October 2007 examiner, then to provide the rationale as to whether the Veteran's hypertension was caused or aggravated by the service connected diabetes mellitus or arteriosclerotic heart disease.  The October 2007 examiner did not address whether the Veteran's hypertension was caused by or aggravated by his service-connected arteriosclerotic heart disease.  Therefore, in its July 2011 remand as to this issue, the Board found that the ultimate question was not addressed, such that there had not been substantial compliance, and the issue was remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the July 2011 remand, a clinician noted that the October 2007 examiner is no longer associated with VA.  By the terms of the July 2011 remand, in light of the unavailability of the October 2007 examiner, the new VA examiner was instructed to perform a new examination.  However, it is clear from the report that the new VA examiner merely performed a records review, but not a new examination as required by the remand.  Therefore, the Board finds that there is a deficiency of substantial compliance, and the issue is again remanded.  Stegall, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

As discussed comprehensively in the Board's July 2011 remand, the Veteran seeks service connection for hypertension claimed as secondary to service-connected diabetes mellitus type II with erectile dysfunction or to service-connected arteriosclerotic heart disease.  At no time has the Veteran contended that this disability is related to his military service.

In his April 2010 opinion, a previous VA examiner did not address the question concerning whether the Veteran's arteriosclerotic heart disease caused or aggravated his hypertension.  This constituted a lack of compliance with the Board's March 2010 remand instructions, and, in that regard, the Board issued another remand in July 2011 in which it instructed that the October 2007 VA examiner provide an addendum opinion.  The Board further specified in instruction two (2) of its July 2011 remand that, if the October 2007 VA examiner is unavailable, the Veteran should be afforded a VA examination to determine the etiology of his hypertension.  Review of the July 2011 addendum shows that the October 2007 VA examiner is no longer associated with VA, and that the new examiner performed only a records review prior to issuing an opinion, and did not provide a new examination as required by the July 2011 remand.  Therefore, substantial compliance with the Board's remand has not been completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall, 11 Vet. App. at 271 (1998) (holding compliance with remand instructions is neither optional nor discretionary).  Thus, the Veteran's appeal must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be provided.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Following a review of the relevant medical evidence in the claims file, clinical evaluation and any tests that are deemed necessary, the examiner is requested to address the following question, providing a rationale for any opinion offered:

Is it at least as likely as not (50 percent or greater degree of probability) that any hypertension present was caused or aggravated by the Veteran's service-connected diabetes mellitus or arteriosclerotic heart disease?

If the Veteran has hypertension that was aggravated by his service-connected diabetes mellitus or arteriosclerotic heart disease, the examiner is requested to provide an opinion as to approximate baseline level of severity of the hypertension before the onset of aggravation.

2.  Review the examination report to ensure it contains the requested medical opinion in response to the questions posed.  If not, take corrective action.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


